Citation Nr: 1133831	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to December 1970.

In June 2009, the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granted the Veteran's claim for service connection for PTSD, depressive disorder NOS, and generalized anxiety disorder and assigned a 30 percent collective rating retroactively effective from February 5, 2009, the date of receipt of this claim.  Later that year, in October 2009, he filed a claim for an increased rating, which the RO denied in March 2010.  He appealed to the Board of Veterans' Appeals (Board/BVA).

This appeal is part of VA's Expedited Claims Adjudication (ECA) initiative, a pilot program designed to accelerate claims and appeals processing.

The claim requires further development, however, before being decided on appeal.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

During a psychiatric evaluation in August 2009, the Veteran indicated he had hired a lawyer to assist him with his claim for Social Security Administration (SSA) benefits.  He also noted in November 2009 VA outpatient records that he had been denied SSA benefits twice, but that he had reapplied a third time.  He acknowledged retiring on account of his right hip disability, so not because of his service-connected psychiatric disability.  However, it is indeterminate as to whether his claims for SSA benefits are or were simply based on this right hip disability or, instead, also predicated on mental impairment attributable to his service-connected psychiatric disability.  So these SSA records are potentially relevant and, therefore, must be obtained before deciding his appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has been afforded two VA compensation examinations to determine the severity of his psychiatric disorders, initially in April 2009 and later that year in December 2009.  He also has received some VA outpatient treatment during the course of his appeal.  These medical records contain conflicting findings and conclusions regarding the severity of his psychiatric disorders.  Thus, additional medical comment is needed to reconcile these reports and reassess the severity of this disability.  38 C.F.R. § 3.327(a).

The evidence in the file includes the Global Assessment of Functioning (GAF) score of 44 listed in the most recent December 2009 VA examination report.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  And according to the DSM-IV, a GAF score in the range of 41 to 50 indicates the Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

According to 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413, and 9434, a 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name).

During the VA compensation examination in April 2009, however, so only a few relatively short months earlier, the GAF score was 55, so significantly higher.  A GAF score in the range of 51 to 60 indicates just moderate symptoms in comparison (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Veteran was additionally seen for VA mental health evaluations on several occasions between April 2008 and April 2010 for routine follow-up, and his GAF scores for the most part ranged from 60-65 with the most recent score in February 2010 of 60.  A GAF score in the range of 61 to 70 is indicative of only some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

The Veteran, as already alluded to, indicated during his December 2009 VA compensation examination that he had retired in December 1998 due to his right hip disability, but prior to that he had significant problems with coworkers, suggesting the type of conflict at his workplace that may have been attributable to his service-connected psychiatric disability.

Accordingly, the claim for a higher rating for this psychiatric disability is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his psychiatric disability.  If he has, and the records are not already in the file, then obtain them.

Also obtain copies of the SSA's determinations and any medical or other records considered in deciding his claims for benefits from this other Federal agency.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Thereafter, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected psychiatric disability, which is multi-faceted and includes PTSD, depressive disorder NOS, and generalized anxiety disorder.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is recommended the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of this disability, the examiner should make all findings necessary to address the relevant rating criteria, including, if necessary, assigning a GAF score on Axis V, explaining what the score means, and discussing what measure of the score is attributable to the service-connected psychiatric disability versus other factors, whether physical or mental, which are instead unrelated to the Veteran's military service.

To this end, the examiner should try and reconcile his or her findings and conclusions with those others who have evaluated or examined the Veteran to date.


*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for a higher rating for this psychiatric disability in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

